Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2008

Arca-Pineda v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 07-1914




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Arca-Pineda v. Atty Gen USA" (2008). 2008 Decisions. Paper 948.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/948


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 07-1914
                                      __________

                          NORMA ISABEL ARCA-PINEDA,
                                        Petitioner,

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent.

Present: McKee, Garth, Circuit Judges and Rodriguez*, District Judge
                                     ___________

                                        ORDER
                                      ___________

       IT IS ORDERED the above entitled opinion having been filed on May 28, 2008,
should have substituted, in Part C, page 8, the word “preceding” for the word
“proceeding.” In addition, four lines from the bottom of that page, in Part C, the word
“precede” should be substituted for the word “proceed.”

                                                BY THE COURT,


                                                /s/ LEONARD I. GARTH
                                                United States Circuit Judge

Dated: June 2, 2008

*Hon. Joseph H. Rodriguez, Senior District Judge for the District of New Jersey,
sitting by designation.